DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the response filed August 24, 2022.  
Claims 1-2, 4-9, and 12-13 are currently pending and have been examined.
Claims 3, 10, and 11 have been canceled by the applicant. 
This action is made FINAL.
The examiner would like to note that this application is being handled by examiner Christine Huynh.

Response to Amendment
The amendment filed August 24, 2022 has been entered. Claims 1-2, 4-9, and 12-13 remain pending in the application. Applicant’s amendments and arguments to the Claims have overcome the objection, 112(a) and 112(b) rejection, and 101 rejection set forth in the Non-Final Office Action mailed June 7, 2022. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Upon further search and consideration in regards to the amended claims, claims 1 and 9 are rejected under 35 U.S.C. 103 in view of Yeo et al. (US 10351103 B2) in view of Boehmke (US 10338225 B2) and Jang et al. (KR20120028540A). See detailed rejection below. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-2, 4-9, and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yeo et al. (US 10351103 B2) in view of Boehmke (US 10338225 B2) and Jang et al. (KR20120028540A).
Regarding claims 1-2, 4-9, and 12-13: 
With respect to claim 1, Yeo teaches: 
a light emitter configured to emit laser light; (“A sensor portion 30 includes a transmitter or emitter 32 that emits a first type of radiation schematically shown at 34. A detector or receiver 36 detects at least some the first type of radiation that reflects off of an object (not illustrated) as schematically shown at 38. In some embodiments the first type of radiation comprises LIDAR radiation.” (column 2, lines 42-48))
a window cover installed to discharge the laser light emitted through the angle adjuster to the outside of the vehicle; (“The device 22 includes a cover or lens 40 that is transparent to the first type of radiation to allow the first type of radiation to pass through the cover 40. The cover 40 may comprise glass or a plastic material, for example.” (column 2, lines 48-52))
a light receiver configured to receive reflected light introduced into the vehicle through the window cover; (“A detector or receiver 36 detects at least some the first type of radiation that reflects off of an object (not illustrated) as schematically shown at 38. In some embodiments the first type of radiation comprises LIDAR radiation. The device 22 includes a cover or lens 40 that is transparent to the first type of radiation to allow the first type of radiation to pass through the cover 40.” (column 2, lines 44-50))
a moisture remover configured to emit far-infrared light using a far-infrared light source to heat the window cover through the angle adjuster; (“A source 42 of a second type of radiation schematically shown at 44, is situated to emit the second type of radiation 44 into the cover 40… The source 42 directs the second type of radiation at an oblique angle relative to at least a portion of the reflecting surface 46 to facilitate reflection in the cover 40 between the reflecting surfaces 46 and 48.” (column 2, lines 53-64), “the second type of radiation 44 comprises infrared radiation. Reflecting infrared radiation within the cover 40 increases a temperature of at least the portion of the cover 40 where the infrared radiation is reflected. In some embodiments the temperature of the entire cover 40 will increase as a result of the reflected second type of radiation.” (column 2, line 66 – column 3, line 5))
Yeo does not teach, but Boehmke teaches: 
an angle adjuster configured to adjust an emission angle of the laser light emitted from the light emitter by reflecting the laser light; (“the optics of the LIDAR may be such that a general vertical angle of the beams may be adjusted… That is, in addition to adjusting the angular spacing between beams, every beam may be also angled to adjust for the forward road gradient indicated in the feedback data. In certain implementations, the general angle may be adjusted to align with the detected angle” (column 3, lines 4-17))
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Yeo’s LIDAR heating system with Boehmke’s LIDAR control in order to (“improve upon current LIDAR technology by providing a LIDAR configuration system 200 that can dynamically configure the adjustable parameters of the AV's LIDAR sensor 210 in response to AV feedback 230 received from the AV control system 220 and/or other subsystems of the AV” See Boehmke (column 8, lines 32-37)).
Yao and Boehmke do not teach, but Jang teaches: 
a sensor configured to sense whether moisture has formed on the window cover; (“The infrared ray heater 100 may be provided with sensing means 120 for sensing whether moisture or gas is formed on the glass 300.” [0009]) Even though this moisture sensor is for a standard window, it can still be applied to the window cover over a LIDAR as it is the same material and the moisture formed on the window is being detected. 
a controller configured to control one or more of the angle of the angle adjuster and the intensity of the far-infrared light source of the moisture remover, depending on whether moisture has formed on the window cover, sensed by the sensor; (“That is, when the sensing means 120 senses formation of moisture or glaze on the glass 300, the infrared lamp 113 of the infrared heater 110 irradiates light to heat the glass 300” [0040], “4 to 6 show an example in which the irradiation direction of light is adjusted by the moisture or air damper 100 of the vehicle glass according to the present invention. The infrared heater 110 is rotated at a predetermined radius to remove moisture or gustiness of the entire glass 300.” [0042]) where the system detects moisture on a window, and adjusts an infrared light source towards the window at an angle to remove the moisture. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Yeo’s LIDAR heating system and Boehmke’s LIDAR control with Jang’s moisture sensor in order to sense the moisture on the window cover of the LIDAR (“Which is advantageous in that it can remove the moisture or the glaze of the glass.” See Jang [0033]) 

With respect to claim 9, Yeo teaches: 
determining whether moisture is formed on an entire region of the window cover; (“The example device in FIG. 2 includes a controller 52 that obtains information from at least one sensor 54 regarding environmental conditions, such as ambient temperature and humidity, or a temperature of the cover 40.” (column 3, lines 36-39))
wherein the determining of whether rain or snow is falling is performed when the determination result of the determining of whether moisture is formed on the entire region of the window cover indicates that moisture is formed on the entire region of the window cover; (“The example device in FIG. 2 includes a controller 52 that obtains information from at least one sensor 54 regarding environmental conditions, such as ambient temperature and humidity, or a temperature of the cover 40. When the conditions are conducive to condensation or ice build-up (e.g., the ambient temperature is sufficiently low) that could interfere with the first type of radiation passing through the cover 40, the controller 52 causes the source 42 of the second type of radiation to emit that radiation into the cover 40.” (column 3, lines 36-45))
when the determination result of the determining of whether rain or snow is falling indicates that rain or snow is falling, a controller performs heating the entire region of the window cover to a value equal to or greater than a first setting value using a far-infrared light source; (“The example device in FIG. 2 includes a controller 52 that obtains information from at least one sensor 54 regarding environmental conditions, such as ambient temperature and humidity, or a temperature of the cover 40. When the conditions are conducive to condensation or ice build-up (e.g., the ambient temperature is sufficiently low) that could interfere with the first type of radiation passing through the cover 40, the controller 52 causes the source 42 of the second type of radiation to emit that radiation into the cover 40.” (column 3, lines 36-45), “The source 42 directs the second type of radiation at an oblique angle relative to at least a portion of the reflecting surface 46 to facilitate reflection in the cover 40 between the reflecting surfaces 46 and 48.” (column 2, lines 53-64)) Yeo doesn’t explicitly teach that the system adjusts the heat to a specific value, but Yeo teaches sensing the state of the window cover of the LIDAR and then controlling the radiation to emit heat on to the window cover. Thus, it is still heating up the entire region of the window cover and it would have been obvious to a person of ordinary skill in the art heat the window cover to a specific value in an attempt to provide an improved system or method, as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp. In turn, because the product as claimed has the properties predicted by the prior art, it would have been obvious to make the system where it is heated to a value. 
when the determination result of the determining of whether rain or snow is falling indicates that rain or snow is not falling, a controller performs heating the entire region of the window cover to a value equal to or less than a second setting value using a far-infrared light source; (“The example device in FIG. 2 includes a controller 52 that obtains information from at least one sensor 54 regarding environmental conditions, such as ambient temperature and humidity, or a temperature of the cover 40. When the conditions are conducive to condensation or ice build-up (e.g., the ambient temperature is sufficiently low) that could interfere with the first type of radiation passing through the cover 40, the controller 52 causes the source 42 of the second type of radiation to emit that radiation into the cover 40.” (column 3, lines 36-45), “The source 42 directs the second type of radiation at an oblique angle relative to at least a portion of the reflecting surface 46 to facilitate reflection in the cover 40 between the reflecting surfaces 46 and 48.” (column 2, lines 53-64)) Yeo doesn’t explicitly teach that the system adjusts the heat to a specific second value, but Yeo teaches sensing the state of the window cover of the LIDAR regarding environmental conditions and then controlling the radiation to emit heat on to the window cover. Thus, it is still heating up the entire region of the window cover and it would have been obvious to a person of ordinary skill in the art heat the window cover to a specific second value in an attempt to provide an improved system or method, as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp. In turn, because the product as claimed has the properties predicted by the prior art, it would have been obvious to make the system where it is heated to a second value. 
Yeo does not teach, but Boehmke teaches: 
determining whether rain or snow is falling; (“The AV feedback data 123 can include data indicating the current speed of the AV 100, any of the described obstacles and/or potential hazards, weather conditions identified by the data processing system 110 (e.g., rain or snow)” (column 6, lines 8-12))
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Yeo’s LIDAR heating system with Boehmke’s LIDAR control in order so (“the AV 100 can include a LIDAR configuration module 135 to receive AV feedback data 123 from the AV control system 120 in order to configure various adjustable parameters of the LIDAR sensor 105.” See Boehmke (column 6, lines 4-8) and to “improve upon current LIDAR technology by providing a LIDAR configuration system 200 that can dynamically configure the adjustable parameters of the AV's LIDAR sensor 210 in response to AV feedback 230 received from the AV control system 220 and/or other subsystems of the AV” See Boehmke (column 8, lines 32-37)).
Yeo and Boehmke do not teach, but Jang teaches: 
sensing whether moisture has formed on a window cover; (“The infrared ray heater 100 may be provided with sensing means 120 for sensing whether moisture or gas is formed on the glass 300.” [0009]) Even though this moisture sensor is for a standard window, it can still be applied to the window cover over a LIDAR as it is the same material and the moisture formed on the window is being detected.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Yeo’s LIDAR heating system and Boehmke’s LIDAR control with Jang’s moisture sensor in order to sense the moisture on the window cover of the LIDAR (“Which is advantageous in that it can remove the moisture or the glaze of the glass.” See Jang [0033]) 

With respect to claim 2, Yeo in combination with Boehmke and Jang, as shown in the rejection above, discloses the limitations of claim 1. 
The combination of Yeo, Boehmke, and Jang teaches a LIDAR apparatus of claim 1. Yeo and Jang does not teach, but Boehmke further teaches: 
a horizontal rotating body configured to rotate in a horizontal direction to adjust a horizontal emission angle of the laser light or the far-infrared light; (“the LIDAR sensor system can include components having adjustable parameters, such as a rotational motor that can be adjusted to control a scan rate or horizontal sweep rate of the beam pattern, and mirror actuators that can be adjusted to control the vertical field of view or vertical sweep of the beam pattern.” (column 2, lines 52-57))
a reflecting mirror installed in the horizontal rotating body, and configured to rotate in a vertical direction to adjust a vertical emission angle of the laser light or the far-infrared light; (“the LIDAR sensor system can include components having adjustable parameters, such as a rotational motor that can be adjusted to control a scan rate or horizontal sweep rate of the beam pattern, and mirror actuators that can be adjusted to control the vertical field of view or vertical sweep of the beam pattern.” (column 2, lines 52-57))
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Yeo’s LIDAR heating system and Jang’s moisture sensor with Boehmke’s LIDAR control in order to (“improve upon current LIDAR technology by providing a LIDAR configuration system 200 that can dynamically configure the adjustable parameters of the AV's LIDAR sensor 210 in response to AV feedback 230 received from the AV control system 220 and/or other subsystems of the AV” See Boehmke (column 8, lines 32-37)).

With respect to claim 4, Yeo in combination with Boehmke and Jang, as shown in the rejection above, discloses the limitations of claim 1. 
The combination of Yeo, Boehmke, and Jang teaches a LIDAR apparatus of claim 1. Yeo further teaches wherein when it is determined that moisture is formed on an entire region of the window cover and it is determined that rain or snow is falling, the controller transmits a control signal to the moisture remover and the angle adjuster to heat the entire region of the window cover to a value equal to or greater than a first setting value using the far-infrared light source; (“The example device in FIG. 2 includes a controller 52 that obtains information from at least one sensor 54 regarding environmental conditions, such as ambient temperature and humidity, or a temperature of the cover 40. When the conditions are conducive to condensation or ice build-up (e.g., the ambient temperature is sufficiently low) that could interfere with the first type of radiation passing through the cover 40, the controller 52 causes the source 42 of the second type of radiation to emit that radiation into the cover 40.” (column 3, lines 36-45), “The source 42 directs the second type of radiation at an oblique angle relative to at least a portion of the reflecting surface 46 to facilitate reflection in the cover 40 between the reflecting surfaces 46 and 48.” (column 2, lines 53-64))
Yeo doesn’t explicitly teach that the system adjusts the heat to a specific value, but Yeo teaches sensing the state of the window cover of the LIDAR and then controlling the radiation to emit heat on to the window cover. Thus, it is still heating up the entire region of the window cover and it would have been obvious to a person of ordinary skill in the art heat the window cover to a specific value in an attempt to provide an improved system or method, as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp. In turn, because the product as claimed has the properties predicted by the prior art, it would have been obvious to make the system where it is heated to a value. 

With respect to claim 5, Yeo in combination with Boehmke and Jang, as shown in the rejection above, discloses the limitations of claim 1. 
The combination of Yeo, Boehmke, and Jang teaches a LIDAR apparatus of claim 1. Yeo further teaches wherein when it is determined that moisture is formed on an entire region of the window cover and it is determined that rain or snow is not falling, the controller transmits a control signal to the moisture remover and the angle adjuster to heat the entire region of the window cover to a value equal to or less than a second setting value using the far-infrared light source; (“The example device in FIG. 2 includes a controller 52 that obtains information from at least one sensor 54 regarding environmental conditions, such as ambient temperature and humidity, or a temperature of the cover 40. When the conditions are conducive to condensation or ice build-up (e.g., the ambient temperature is sufficiently low) that could interfere with the first type of radiation passing through the cover 40, the controller 52 causes the source 42 of the second type of radiation to emit that radiation into the cover 40.” (column 3, lines 36-45), “The source 42 directs the second type of radiation at an oblique angle relative to at least a portion of the reflecting surface 46 to facilitate reflection in the cover 40 between the reflecting surfaces 46 and 48.” (column 2, lines 53-64))
Yeo doesn’t explicitly teach that the system adjusts the heat to a specific second value, but Yeo teaches sensing the state of the window cover of the LIDAR regarding environmental conditions and then controlling the radiation to emit heat on to the window cover. Thus, it is still heating up the entire region of the window cover and it would have been obvious to a person of ordinary skill in the art heat the window cover to a specific second value in an attempt to provide an improved system or method, as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp. In turn, because the product as claimed has the properties predicted by the prior art, it would have been obvious to make the system where it is heated to a second value. 

With respect to claim 12, Yeo in combination with Boehmke and Jang, as shown in the rejection above, discloses the limitations of claim 9. 
The combination of Yeo, Boehmke, and Jang teaches a LIDAR apparatus of claim 9. Yeo further teaches wherein when the determination result of the determining of whether moisture is formed on the entire region of the window cover indicates that moisture is not formed on the entire region of the window cover, a controller performs determining whether moisture is formed only on a specific region of the window cover; (“The example device in FIG. 2 includes a controller 52 that obtains information from at least one sensor 54 regarding environmental conditions, such as ambient temperature and humidity, or a temperature of the cover 40. When the conditions are conducive to condensation or ice build-up (e.g., the ambient temperature is sufficiently low) that could interfere with the first type of radiation passing through the cover 40, the controller 52 causes the source 42 of the second type of radiation to emit that radiation into the cover 40.” (column 3, lines 36-45)
Yeo doesn’t explicitly teach that the system senses moisture formed in a specific region, but Yeo teaches sensing the state of the window cover of the LIDAR and then controlling the radiation to emit heat on to the window cover based on that determination. Thus, it is determining the state of the window cover and heat up the window cover based on that determination and it would have been obvious to a person of ordinary skill in the art to sense the region where moisture is formed in an attempt to provide an improved system or method, as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp. In turn, because the product as claimed has the properties predicted by the prior art, it would have been obvious to make the system where it determines the moisture in a specific region of the window cover.

With respect to claims 6 and 13, Yeo in combination with Boehmke and Jang, as shown in the rejection above, discloses the limitations of claims 1 and 12. 
The combination of Yeo, Boehmke, and Jang teaches a LIDAR apparatus of claims 1 and 12. Yeo further teaches wherein when it is determined that moisture is formed on a specific region of the window cover, the controller transmits a control signal to the moisture remover and the angle adjuster to heat only the specific region of the window cover to a value equal to or greater than a third setting value using the far-infrared light source; (“The example device in FIG. 2 includes a controller 52 that obtains information from at least one sensor 54 regarding environmental conditions, such as ambient temperature and humidity, or a temperature of the cover 40. When the conditions are conducive to condensation or ice build-up (e.g., the ambient temperature is sufficiently low) that could interfere with the first type of radiation passing through the cover 40, the controller 52 causes the source 42 of the second type of radiation to emit that radiation into the cover 40.” (column 3, lines 36-45), “The source 42 directs the second type of radiation at an oblique angle relative to at least a portion of the reflecting surface 46 to facilitate reflection in the cover 40 between the reflecting surfaces 46 and 48.” (column 2, lines 53-64))
Yeo doesn’t explicitly teach that the system heats a specific region, but Yeo teaches sensing the state of the window cover of the LIDAR and then controlling the radiation to emit heat on to the window cover based on that determination. Thus, it is determining the state of the window cover and heat up the window cover based on that determination and it would have been obvious to a person of ordinary skill in the art to heat the region where moisture is formed in an attempt to provide an improved system or method, as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp. In turn, because the product as claimed has the properties predicted by the prior art, it would have been obvious to make the system where it heats a specific region of the window cover.

With respect to claim 7, Yeo in combination with Boehmke, as shown in the rejection above, discloses the limitations of claim 1. 
The combination of Yeo and Boehmke teaches a LIDAR apparatus of claim 1. Yeo further teaches:
a body comprising the far-infrared light source; (“the second type of radiation 44 comprises infrared radiation. Reflecting infrared radiation within the cover 40 increases a temperature of at least the portion of the cover 40 where the infrared radiation is reflected.” (column 2, line 66 – column 3, line 3)) 
a condensing lens configured to condense the far-infrared light emitted from the far-infrared light source; (“A source 42 of a second type of radiation schematically shown at 44, is situated to emit the second type of radiation 44 into the cover 40.” (column 2, lines 53-55)) where it can be seen that source 42 is emitting the infrared light source.

With respect to claim 8, Yeo in combination with Boehmke, as shown in the rejection above, discloses the limitations of claim 1. 
The combination of Yeo and Boehmke teaches a LIDAR apparatus of claim 1. Yeo further teaches wherein the window cover comprises a transparent window cover; (“The device 22 includes a cover or lens 40 that is transparent to the first type of radiation to allow the first type of radiation to pass through the cover 40.” (column 2, lines 48-50)) 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christine N Huynh whose telephone number is (571)272-9980. The examiner can normally be reached Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571)270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE NGUYEN HUYNH/Examiner, Art Unit 3662                                                                                                                                                                                                        

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662